Citation Nr: 1423609	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  09-21 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable rating prior to December 9, 2010, and an initial rating in excess of 10 percent from December 9, 2010 for a left hamstring muscle strain/injury (a left hamstring disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from March 1987 to September 1987, January 2001 to February 2001, January 2003 to June 2003, August 2003 to September 2003, November 2006 to September 2007, and September 2012 to September 2013.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut, which, in pertinent part, granted service connection and assigned a noncompensable rating for a left hamstring muscle strain/injury.  Although a higher rating has been assigned for the Veteran's left hamstring disability, as reflected in the October 2011 rating decision, the issue remains in appellate status as the maximum initial rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

In August 2010, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge (VLJ) in February 2010.  The hearing transcript has been associated with the claims file.  

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to the service-connected left hamstring disability.  In fact, the record shows that the Veteran is currently working.  See December 2010 VA examination report.  Therefore, the Board finds that TDIU has not been raised and, therefore, not before the Board on appeal.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's service-connected left hamstring disability, involving Muscle Group XIII, has been manifested by limitation of hip motion, consistent complaints of one of the cardinal signs and symptoms of muscle disability, which is fatigue-pain, and objective findings of lowered fatigue threshold with evidence of in-service treatment for a left hamstring strain.

2.  For the entire initial rating period on appeal, the Veteran's service-connected left hamstring disability, involving Muscle Group XIII, causes no more than moderate impairment.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, for the rating period prior to December 9, 2010, the criteria for an initial rating of 10 percent for a left hamstring disability, involving Muscle Group XIII, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.56, 4.73, DC 5313 (2013).

2.  For the entire rating period on appeal, the criteria for an increased initial rating in excess of 10 percent for a left hamstring disability, involving Muscle Group XIII, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.56, 4.73, DC 5313 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of the claims at issue by notice letters dated October 2007 and December 2007.  Taken together, these letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The letters also informed the Veteran as to how the VA assigns disability ratings and effective dates.

Concerning the appeal for a higher initial rating, because it is an appeal that arises from the Veteran's disagreement with the initial rating following the grant of service connection for a left hamstring disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

With regard to the duty to assist, the Veteran's service treatment records and pertinent post-service treatment records, including private treatment reports, have been secured.  The RO arranged for VA examinations in November 2007 and December 2010.  The Board previously found that the November 2007 VA examination is inadequate for purposes of rating the left hamstring disability; therefore, this examination is of no probative and will not be used in rating the left hamstring disability on appeal. The Board finds that the December 2010 VA examination is adequate for purposes of rating the issue on appeal.  The VA examiner reviewed the Veteran's medical history and complaints and made clinical measures and observations regarding the severity of the disability at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran has challenged the initial disability ratings assigned to his service-connected left hamstring disability by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  As the Board will discuss in more detail below, the Board finds that symptoms and impairment related to the Veteran's disability on appeal does not warrant staged ratings because the weight of the evidence demonstrates that a 10 percent rating, but no higher, is warranted for the left hamstring disability throughout the initial rating period on appeal.

As set forth in the criteria below, disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, and severe.  38 C.F.R. § 4.56(d) (2013).  "Slight" muscle disability contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  Objectively, there is a minimal scar; no evidence of facial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. 
§ 4.56(d)(1).

"Moderate" muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in-service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, there are entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

"Moderately severe" muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment. 
38 C.F.R. § 4.56(d)(3).

"Severe" muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  If present, the following are also signs of 'severe' muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; 
(b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electro-diagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; 
(f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. 
§ 4.56(d)(4).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and uncertainty of movement.  38 C.F.R. § 4.56(c).  When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Under DC 5252 (limitation of flexion of the thigh), a 10 percent rating is assigned with flexion limited to 45 degrees; a 20 percent rating is assigned with flexion limited to 30 degrees; a 30 percent rating is assigned with flexion limited to 20 degrees; and a 40 percent rating is assigned with flexion limited to 10 degrees.  
38 C.F.R. § 4.71a.  Under DC 5253, pertaining to impairment of the thigh, a 10 percent rating is warranted for limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees; a 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Analysis

The Veteran's left hamstring disability is currently rated as noncompensable prior to December 9, 2010 based on slight injury to the muscle group, and as 10 percent disabling based on a moderate injury to the muscle group under DC 5313.  
38 C.F.R. § 4.73.  DC 5313 provides evaluations for a disability of Muscle Group XIII.  The functions of these muscles are as follows: extension of hip and flexion of knee; outward and inward rotation of flexed knee; and acting with rectus femoris and sartorius (see XIV, 1, 2) synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint.  The muscle group includes the posterior thigh group, hamstring complex of 2-joint muscles: 
(1) biceps femoris; (2) semimembranosus; and (3) semitendinosus.  See Id.  For DC 5313, a slight injury warrants a 0 percent rating, a moderate injury warrants a 10 percent rating, a moderately severe injury warrants a 30 percent rating, and a severe injury warrants a 40 percent rating.  Id.

At the outset, the weight of the lay and medical evidence indicates that the Veteran's disability has not changed throughout the appeal period; therefore, the Board finds that symptoms and impairment related to the Veteran's left hamstring disability do not warrant staged ratings.  Fenderson, 12 Vet. App. at 126.  

At the February 2010 Board hearing, the Veteran testified that the hamstring pain immediately after the in-service injury was the same as his pain on the day of the Board hearing, as manifested by the same difficulty he has in taking his boot off; the Veteran rated the pain as two-to-five out of ten depending on the amount of activity he exerts on a given day.  The Board finds the Veteran's testimony to be credible.  VA treatment records prior to December 2010 indicate that the Veteran complained of left hamstring pain, which he rated between two and eight out of ten; VA treatment records also show a diagnosis of left hip tendonitis.  Similarly, the December 2010 VA examination report, based on which the 10 percent rating was assigned, shows pain that the Veteran rated between two and five depending on activity as well as range of motion limited by fatigability.  VA treatment records after December 2010 also show a diagnosis of hamstring tendonitis.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's disability picture prior to December 9, 2010 is similar to his disability picture starting from December 9, 2010, which more nearly approximates the criteria required for the 10 percent rating under DC 5313.  38 C.F.R. § 4.73.  Therefore, the Board will focus on whether an initial rating in excess of 10 percent is warranted for the entire rating period on appeal.

Based upon the evidence of record, the Board finds that the weight of the lay and medical evidence does not support a finding that the Veteran's service-connected left hamstring disability, involving Muscle Group XIII, warrants a rating in excess of 10 percent under DC 5313.  38 C.F.R. § 4.73. 

The Veteran sustained the in-service left hamstring strain in August 2007, when he tripped and slid down an incline and landed on his feet, while trying to catch himself on the railings; the Veteran felt sharp pain just below the left buttock area and was later diagnosed with a left hamstring strain.  See December 2010 VA examination report.  Afterwards, the Veteran was able to get up at walk and went back to work as a maintenance manager/mechanic; he then went to a physician on base, was treated with non-steroidal anti-inflammatory drugs, and was instructed to follow up with the VA after discharge, which was scheduled to take effect two weeks later.  An August 2010 post-deployment health assessment noted the left hamstring injury and that the Veteran complained of left hamstring muscle pain.  Therefore, during service, the Veteran is shown to have in-service treatment for the left hamstring injury as well as complaints of pain, which is one of the cardinal signs and symptoms of muscle injury under 38 C.F.R. § 4.56(c).  The Veteran was not shown to have any of the other cardinal signs and symptoms of muscle injury such as loss of power, weakness, impairment of coordination, or uncertainty of movement.  Id.

Post-service VA treatment records show consistent complaints of pain in the left hamstring that the Veteran rated between four and ten out of ten immediately after service discharge, which decreased to between two and five depending on physical activity for the entire appeal period.  A September 2007 VA primary care note showed a diagnosis of left hamstring tendonitis and a May 2009 army health assessment noted contusion of the left buttock as well as chronic hamstring pain.  A December 2009 VA treatment record showed that the Veteran was tender to deep palpation over the approximate site of the origin of the biceps femoris at the ischial tuberosity with no pain reproduced and a concurrent MRI showed an unremarkable evaluation of the left thigh.  Finally, a February 2011 VA neurology consult indicated no weakness in the left leg and an unremarkable electromyogram examination of the hamstrings. 

In connection with this appeal, the Veteran underwent a VA examination in December 2010 where he reported that he had daily pain, rated at two out of 10, in the top of the hamstring, which increased to five out of ten, when he ran or kicked a ball; the pain was aggravated by climbing stairs, walking up an incline, or sitting for more than 30 minutes at a time.  The Veteran also stated that he drove 60 miles to work, so when he arrived at work, he would get up, move around, and then place a tennis ball in the pain area, which relieved the discomfort in 15 to 20 minutes.  Upon examination, the VA examiner found no tendon, bone, joint, or nerve damage and no muscle herniation.  The VA examiner also found that the Veteran had full muscle strength and that the muscle group can move the joint through normal range of motion with sufficient comfort, endurance, and strength to accomplish activities of daily living.  However, the VA examiner noted that muscle movement was limited by fatigue.  Range of motion testing of the left hip showed that flexion was limited to 100 degrees, extension was to 30 degrees, and abduction was to 20 degrees; the left hip was not painful on motion and range of motion was not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance following repetitive movement, and the VA examiner estimated that there was no additional decrease in range of motion with flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. At 206-7.  The VA examiner diagnosed the Veteran with hamstring tendonitis with moderate functional impairment as a result of the Veteran's subjective complaints.

After a full review and weighing of the clinical and lay evidence, the Board finds that an initial rating for a left hamstring disability in excess of 10 percent is not warranted for the entire rating period on appeal.  

During the rating period on appeal, the record reflects that the Veteran has a moderate disability of the left hamstring with evidence of in-service treatment for a left hamstring strain, with consistent complaints of one of the cardinal signs and symptoms of muscle disability, which is fatigue-pain, and objective findings of lowered fatigue threshold, particularly as shown during the December 2010 VA examination.  38 C.F.R. § 4.56 (d)(2).  

For a higher rating under DC 5313, the evidence must show moderately severe symptoms of the left hamstring disability.  38 C.F.R. §§ 4.56, 4.73.  However, the evidence of record shows that the in-service left hamstring strain did not require hospitalization for a prolonged period for treatment of the injury.  Moreover, the weight of the lay and medical evidence establishes that there were no consistent complaints of cardinal signs and symptoms of muscle disability, other than fatigue-pain.  The objective findings of record show no palpation or loss of deep fascia, muscle substance, or normal firm resistance of the left hamstring muscle compared with the sound right side; and tests of strength and endurance compared with the sound right side do not demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).  Finally, for the entire rating period of appeal, the Veteran did not have functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups or with repeated use.  See December 2010 VA examination report; see also 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. At 206-7.

In light of the totality of the evidence, the Board finds that the Veteran's overall disability picture, in terms of the type of injury, the history and complaints, and the objective findings, more nearly approximates the criteria for no more than "moderate disability" of Muscle Group XIII.  The weight of the evidence is against the assignment of a higher initial schedular rating under DC 5313.  38 C.F.R. 
§ 4.56.  

The Board has considered whether increased and/or separate evaluations should be assigned for the Veteran's disability under diagnostic codes pertaining to disability of the hip/knee joint, and has concluded that they should not.  Throughout the rating period on appeal, flexion of the thigh was not limited to 30 degrees so as to warrant a higher rating under DC 5252, and limitation of abduction of the thigh does not show motion lost beyond 10 degrees so as to warrant a higher rating under DC 5253.  See 38 C.F.R. § 4.71a.  Moreover, the December 2010 VA examiner concluded that range of motion of the left hip may be limited due to the Veteran's obesity.  With respect to the knee, the August 2010 Board remand requested that the VA examiner identify all residuals of the left hamstring disability, including any orthopedic residuals and also requested range of motion findings for the left leg and knee as appropriate.  The December 2010 VA examiner indicated that the joint function affected was the left hip.  The examiner did not indicate any residual attributable to the knee and did not provide any range of motion finding regarding the knee.  A fair reading of the December 2010 VA examination report indicates that the left knee joint was not affected by the left hamstring disability and no clinical findings to include range of motion findings regarding the knee were required because the knee joint was not affected.  Therefor the Board finds that the examination report is adequate and probative because it fully addressed the symptoms and residuals of the left hamstring disability and there has been substantial compliance with the August 2010 Board remand instructions.  Therefore, a higher initial disability rating is not warranted under the diagnostic codes pertaining to disability of the left hip/knee joint.  

The Board has also considered whether increased and/or separate ratings should be assigned for the Veteran's disability under diagnostic codes pertaining to neurological impairment.  However, the Veteran has been granted a separate rating for status post L5-S1 discectomy with degenerative joint disease and left lower extremity sciatica.  See October 2011 rating decision.  Because the Veteran has already been awarded a separate compensable rating for the neurological disability of the left leg, additional compensation for this same symptomatology would constitute pyramiding and is, therefore, prohibited.  See 38 C.F.R. § 4.14; see also Esteban, 
6 Vet. App. at 262.

For the reasons outlined above, the preponderance of the evidence weighs against a finding that the Veteran's left hamstring disability more closely approximates a disability rating in excess of 10 percent for the entire rating period on appeal.  See 38 C.F.R. §§ 4.40, 4.45, 4.56, 4.59, 4.71a; DeLuca, 8 Vet. App. At 206-7. 

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

The rating assigned under DC 5313 is based on the average impairment of earning capacity resulting from moderate impairment due to the left hamstring disability, involving Muscle Group XIII.  The Board finds that the schedular rating criteria contemplate the Veteran's left hamstring disability and the symptoms associated with such disability including evidence of in-service treatment for a left hamstring strain, consistent complaints of one of the cardinal signs and symptoms of muscle disability, which is fatigue-pain, and objective findings of lowered fatigue threshold with some limitation of hip motion. 

The schedular rating criteria also provide for ratings based on limitation of motion, including due to pain and other orthopedic factors such as weakness, incoordination, and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  Therefore, having reviewed the evidence and the ratings assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the schedular evaluation assigned to be inadequate to rate the Veteran's service-connected left hamstring disability, involving Muscle Group XIII. 

In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).  


ORDER

An initial rating of 10 percent prior to December 9, 2010 for the service-connected left hamstring disability is granted.

An initial rating in excess of 10 percent from December 9, 2010 for the service-connected left hamstring disability is denied. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


